Pursuant to rule 156 of the Rules of Civil Practice, defendant moved to dismiss the complaint for failure to bring tho case to trial within six months from the date of joinder of issue. By order dated May 4, 1936, the Special Term granted the motion unless the case be noticed for trial at the June term. The case was so noticed. In the circumstances, the order was in effect a denial of the motion. Order modified *769so as to require plaintiff to pay defendant ten dollars costs, and as so modified affirmed, with ten dollars costs and disbursements to defendant. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.